The opinion of the court was delivered by
Burnside, J.
This action was debt on a replevin bond, in a suit of Roberts vs. Carr. They had been in partnership in the manufacture and sale of camphene lamps. They disputed about them advances to the firm, and Roberts claimed the goods as plaintiff in the replevin, under an alledged bill of sale from Carr.— The jury, in the replevin suit, found for the defendant, Carr, and assessed damages at $23 00.
A fi. fa. issued for the damages and costs, and a retorno habendo for the goods, which had been delivered to Roberts on the bond in this action. To the retorno habendo the sheriff returned “eloigned.”
. On the plea of set off, the defendant offered in evidence various sums which he had paid for and advanced to the partnership of Carr and Roberts. This offer involved the settlement of their partnership accounts, without even an allegation of there being any thing due the defendant out of that partnership. The court were right in rejecting the offer. Their decision is fully sustained by the case of Sennett vs. Johnson, 9 Barr, 336, as well as many other cases. The judgment is affirmed.